Citation Nr: 0931761	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-25 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from April 2003 to November 
2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which denied the claim for 
service connection.

In October 2007, the Board remanded this claim for additional 
development.  That development having been completed, the 
claim is now ready for appellate review.


FINDING OF FACT

A bilateral knee disability is not shown to be casually or 
etiologically related to service.


CONCLUSION OF LAW

Service connection for a bilateral knee disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the regional office.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
letters sent to the Veteran in April 2004 and October 2007 
that fully addressed the entire notice element.  The letter 
informed her of what evidence was required to substantiate 
her claim and of her and the VA's respective duties for 
obtaining evidence.

To fulfill Dingess requirements, in March 2006, the regional 
office provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained VA medical opinions and examinations pertinent to 
the issue on appeal in March 2004 and May 2006.  
Additionally, a request was sent to the Veteran in October 
2007 requesting permission to obtain private records.  The 
Veteran did not respond and did not submit any additional 
records.  Therefore, the available medical evidence and 
records have been obtained in order to make an adequate 
determination.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to Service Connection for a Bilateral Knee 
Disability

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is seeking entitlement to service connection for 
a bilateral knee disability.  She asserts that she currently 
suffers from bilateral knee pain and stiffness as a result of 
the stress fractures she sustained during active duty.

Service treatment records were reviewed.  The Veteran's 
entrance examination from December 2002 did note any leg or 
knee abnormalities.  The treatment records reveal the Veteran 
was seen in April 2003, when she reported being unable to 
walk greater than one mile due to pain.  In May 2003, the 
Veteran was seen for bilateral foot pain and swelling.  In 
June 2003, she returned for complaints of foot pain with 
prolonged standing.  The Veteran reported having intermittent 
pain.  The Veteran did not have an antalgic gait or swelling 
and had full range of motion with normal sensation.  There 
were signs of pain and tenderness with palpation to the 
medial tibial plateaus, right greater than left.  A bone scan 
was ordered and revealed bilateral medial tibia plateau 
stress reactions.  Several weeks later, the Veteran was noted 
to have medial tibial plateau stress fractures as well as a 
right cuneiform stress fracture.  In August 2003, the Veteran 
still had pain in both knees.  The pain continued into 
September 2003, where the Veteran indicated she had increased 
pain in the right knee and foot.  In the following month, 
October 2003, the Veteran stated there was no improvement, 
and she believed she would be unsuccessful in returning to 
duty.  The Veteran was discharged early, in November 2003, as 
a result of the stress fractures.

The Veteran was afforded a VA general examination in March 
2004.  The Veteran complained of cramps in both legs, 
swelling, and pain in both knees and pain in the right 
plantar aspect of the right foot.  The Veteran indicated she 
was being treated with Flexeril and Motrin.  The examiner 
reported the Veteran had normal range of motion, flexion, and 
extension of all extremities, satisfactory locomotion, and no 
mechanical aid was used or needed.  X-rays of the tibial 
bilateral legs demonstrated no bony, articular, or soft 
tissue abnormalities.  The Veteran was diagnosed with 
arthralgias of both knees, and medial tibia plateau stress 
reaction, by record.

The Veteran was afforded a VA joint examination in March 
2004.  The Veteran complained of intermittent pain, moderate 
to severe of the bilateral feet, medial foot arch pain 
associated with frequent swelling, and severe bilateral 
medial knee pain with radiation to mid-shin associated with 
frequent swelling of the knees.  The Veteran indicated she 
was not taking any painkillers.  She reported having three 
acute flare-ups of pain in the knees and feet in the past 
year, which functionally impaired her for three days to one 
week.  The examiner noted there was no need to use crutches, 
a brace, cane, or corrective shoes for ambulation.  There 
were no reported episodes of dislocation or recurrent 
subluxation of the feet or knees.  Additionally, there were 
no constitutional symptoms for inflammatory arthritis.  There 
was no objective evidence of painful motion on any movements 
of the knees, ankles, or feet. There was no evidence of 
edema, tenderness, effusion, instability, weakness, redness, 
heat, abnormal movement, or guarding of the knees, ankles, or 
feet.  There was no crepitatation and there was a negative 
patellar grinding test.  The examiner stated the Veteran 
could walk on the tip of her toes, rise on heels, and squat 
without problems.  There was no ankylosis and no leg 
discrepancy.  No abnormalities were found in x-rays of the 
legs.  A bone scan showed increased uptake in both knees 
compatible with arthritis; however, the examiner stated that 
x-rays are the study of choice to diagnose arthritis, and the 
Veteran's x-rays were negative.  The examiner stated the 
Veteran had a negative musculoskeletal bilateral knee, feet, 
and ankle joint examination.

The Veteran was afforded the most recent VA examination in 
May 2006.  She reported pain on the medial and lateral aspect 
of both knees associated with occasional swelling, right knee 
greater than the left.  The Veteran indicated she took 
Flexeril when she experienced pain, and that she had flare-
ups approximately three times a week for a duration of one 
hour.  Knee pain was precipitated by walking, standing for 
one hour, and driving.  She indicated she had acute bilateral 
knee pain on seven to eight occasions, during the previous 
year.  The Veteran did not use crutches, a brace, or 
corrective shoes.  The examiner stated the Veteran did not 
report any episodes of dislocation or recurrent subluxation 
of the knee joints.  According to the examiner, there were no 
constitutional symptoms for inflammatory arthritis.  The 
Veteran had a normal, painless range of motion, and she was 
not limited by pain, fatigue, weakness, or lack of endurance 
or incoordination following repetitive use of both knees.  
The examiner stated there was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement of the knee joints.  There was no ankylosis, the 
knee joints were reported as stable and pain free, and there 
was no leg discrepancy.  The examiner stated that the Veteran 
was previously diagnosed with degenerative joint disease of 
the knees, based on the bone scan completed in May 2003.  
However, the examiner stated that the Veteran had actual x-
rays of the knees in May 2006 showing normal findings and no 
evidence of arthritis; therefore, the diagnosis of 
degenerative joint disease based on the bone scan in 2003 was 
not corroborated by x-rays of the knees, which is the study 
of choice for degenerative joint disease.  The examiner 
opined that the Veteran's current arthritis of the knees (if 
any) is not at least as likely as not the result of constant 
running or marching as shown in the injury sustained in June 
2003.  This evidence weighs against the Veteran's claim for 
service connection.  

Although the Veteran indicated she received an opinion from a 
private doctor, this opinion and/or evidence of medical 
treatment was not submitted for the record.  Therefore, there 
is no opinion, of record, contrary to the VA medical 
examiner's opinion that there is no relationship between the 
Veteran's current knee disability and the injuries she 
sustained during service.  

The Veteran contends that her current bilateral knee 
disability is a result of the injuries sustained during 
service.  The Board notes that she is competent to give 
evidence about what she experiences; for example, she is 
competent to discuss current pain and other experienced 
symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
However, her opinion alone cannot create the link between her 
current symptoms and her experiences during service.  The 
Board does not doubt the sincerity of the Veteran's belief in 
this claimed causal connection; however, as the Veteran is 
not a medical expert, she is not qualified to express an 
opinion regarding any medical causation of her current knee 
problems.  As it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the Veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In sum, the Board acknowledges that the Veteran had a 
bilateral knee injury during service and that the Veteran has 
current pain and swelling of the knees.  However, because of 
the absence of a medical nexus between her current knee 
problems and active duty, and the medical opinion against the 
claim, the Board finds that the evidence is against a grant 
of service connection for a bilateral knee disability.


ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


